Citation Nr: 9911846	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left elbow injury, currently evaluated as 10 
percent disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that granted a compensable evaluation for the veteran's 
service-connected residuals of a left elbow injury.  A notice 
of disagreement was received in February 1995.  A statement 
of the case was issued in April 1995.  A substantive appeal 
was received from the veteran in May 1995.  Hearings were 
held at the RO in June 1994 and March 1997, and before a 
member of the Board at the RO in November 1997.  


REMAND

The Board notes that the evidence of record contains multiple 
references to complaints of left elbow pain and functional 
limitations placed on the veteran due to his service-
connected residuals of a left elbow injury.  For example, 
during a December 1993 VA examination, the veteran related 
that elbow pain had increased to the point where he was 
unable to participate in activities in furtherance of his job 
as a school social worker.  Further, records from Daniel H. 
Cohen, M.D. indicate that the veteran's driving was limited 
secondary to the left elbow disability.  However, to what 
extent pain further limits left elbow motion and other 
functional ability was not objectively indicated during VA 
examinations.  

In this regard, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected residuals of a left elbow injury 
(the Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1997)).  

The Board is compelled to find that reexamination of the 
veteran is necessary in the present case to allow for proper 
assessment of the veteran's service-connected residuals of a 
left elbow injury under 38 C.F.R. §§ 4.40, 4.45 (1998).

Further, the Board notes that of record is medical evidence 
(specifically a electrodiagnostic report May 1997 VA 
outpatient treatment record) that has yet to be reviewed by 
the RO.  In this regard, the Board points out that, pursuant 
to 38 C.F.R. §§ 19.37, 20.1304 (c) (1998), any pertinent 
evidence, not previously reviewed, submitted by the veteran 
which is received by the RO prior to the transfer of the 
record to the Board or is accepted by the Board must be 
initially reviewed by the agency of original jurisdiction, 
unless this procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of this evidence.  Under 
these circumstances the Board has no alternative but to refer 
these records to the RO for initial review.

For all the reasons set above, this is REMANDED to the RO for 
the following action: 


1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file and 
associate them with the claims file.  
This should include all records from the 
VA Medical Center, Northport.

2.  The RO should furnish the veteran 
with the criteria of 38 C.F.R. 
§ 3.655(1998).  The RO should schedule 
the veteran for a VA examination in order 
to ascertain the nature and severity of 
the veteran's service-connected residuals 
of a left elbow injury.  All indicated 
tests and examinations should be 
conducted and documented.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
fully describe any weakened movement, 
excess fatigability and incoordination 
present.  The examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left elbow 
is used repeatedly.  Determinations on 
whether the veteran's left elbow exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability, including during flare-
ups, should be portrayed in terms of the 
degree of additional range of motion 
loss. 

Further, the examiner should comment on 
whether there is any peripheral nerve 
involvement associated with this 
disability.  If there is no nerve 
involvement the examiner should so state, 
and comment on findings noted in the 
April 1997 VA examination report as well 
as evidence dated in May 1997.  


3.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for his service-connected 
residuals of a left elbow injury.  
Consideration should be given to the 
dictates of DeLuca and Johnson, all 
applicable diagnostic codes, 38 C.F.R. 
§ 4.7 (1998), and all other applicable 
regulations.  

4.  If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.  No action 
is required by the veteran until he 
receives further notice. 


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



